DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment dated 19 March 2021 is acknowledged.
A specification amendment is received and entered.  An abstract amendment is received and entered.
Original claims 1-2 are presented.  Claims 3-8 are amended.
The present action treats claims 1-8 on the merits.
Specification
The disclosure is objected to because of the following informalities:

The specification has some terms which are not clear, concise and exact. Examples of some unclear, inexact or verbose terms used in the specification are:
[0004]: “decrease a burden of a waist”
[0007], [0034], [0065]: “bottom wear…which cannot choose but employ a method”
[0036], [0066], [0087]: “the effect of providing the slit in the cylindrical part front portion extremely decreases.”
[0046]: “a burden for positioning the waist portion protecting portion on an upper part of a pelvis can be reduced”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part:

    PNG
    media_image1.png
    183
    799
    media_image1.png
    Greyscale

	Usage of “the cloth of the bottom wear” in line 5 of the claim renders the claim indefinite. Claim 1 appears to read as if it requires either a cylindrical part meeting the limitations of lines 3-4 or a cylindrical part meeting the limitations of lines 5-6.  However, usage of “the cloth” in line 5 of the claim appears to suggest that “the cloth” refers to the “cloth” first introduced in line 3 of the claim.  In other words, usage of “the cloth” in line 5 appears to require the cloth element introduced in line 3; accordingly, it is not clear what is meant by “or” in the claim (i.e. if the limitations of lines 3-4 are required by the claim or not).
	Moreover, claim 1 recites additional terminology lacking antecedent basis, rendering the claim further indefinite, for example “the front portion” of line 11, “the substantially central part” of line 12 as well as a plurality of claimed directions which lack antecedent basis.
	Lastly, the placement of the conjunction “or” in line 4 renders the claim further indefinite insofar as it is not clear whether lines 7-17 are required by the claim or not.  In other words, an article meeting the limitations of lines 1-4 (i.e. meeting all limitations prior to the conjunction “or”) could be considered to meet the claim requirements.
	For the purpose of applying art, the claim limitations are understood to be met if the cylindrical cloth includes the planar material and the cloth, whether or not the planar material is “present at a back portion of the waist-encircling section and inside the bottom wear”.  Further, the claimed terminology that lacks antecedent basis is interpreted as if the first recitation of each claimed element or direction is preceded by an indefinite article; the claim is also interpreted as if lines 7-17 are required by the claim.
	Claims 2-8 are indefinite if only because they depend from an indefinite claim
	Moreover, claim 2 lacks antecedent basis for “the static friction”, “the inner surface”, “the rear portion”, “the width direction”, and “the stress”.  Claims 3-4 lack antecedent basis for “the surface of a part of the front portion”.  Claims 5-6 each recite “a planar material different from the cloth”.  It is not understood whether these recitations refer to the planar material different from the cloth of line 5 of claim 1 or a separate planar material or some other meaning.  Moreover, claim 5 recites “a cloth of bottom wear”; it is not understood whether this is the same cloth of bottom wear of claim 1 line 3 or claim 1 line 5 or another cloth of bottom wear.  The claims further lack antecedent basis for some terminology, for example upper and lower parts of claims 5 and 6.  Claim 8 is further indefinite insofar as it does not conform to expected formatting of preamble followed by a transitional phrase such as “comprising” or “consisting of”; moreover, claim 8 recites “a band” and further recites “a protection band”; it is not understood whether one or two bands are being claimed.  Accordingly the scope of the claim is not clear. For the purpose of applying art, the claim limitations are understood to be met if the prior art teaches the limitations of claim 1 and further teaches a band for lumbago.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 3 and 4 recite either “which is far from a human body” and “which is close to a human body”.  These limitations are understood to be directed to or encompass a human organism.  These 35 USC 101 rejections could be overcome by amending the phrases to recite: “which is configured to be far from a human body” and “which is configured to be close to a human body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Kasabo, CA 3037121] in view of [Gamboa, US 2012/0022418] and [Capelle, US 4,688,271].
Regarding claim 1:
Kasabo teaches (Figs. 1-7)
A bottom wear (“bottom wear 1”; para 24) comprising a waist-encircling section (“waist-encircling section 2”; para 25), wherein a cylindrical part (“cylindrical part 3”; para 25) including a cloth of bottom wear (“bottom wear cloth 5”; para 27) and a planar material different from the cloth (“planar material forming a cylindrical part front portion 6…planar material different from the cloth”; para 27), or a cylindrical part including a planar material different from the cloth of bottom wear is present at a back portion of the waist-encircling section and inside the bottom wear, 
the cylindrical part is disposed in such a manner that the axis direction of the cylindrical part is substantially parallel to the waist-encircling direction of the waist-encircling section (“axis direction of the cylindrical part is substantially parallel to a waist-encircling direction 4 of the waist-encircling section”; para 25), 
Kasabo does not expressly teach
the cylindrical part includes only one slit satisfying the following conditions (1) and (2), and the slit is provided at the front portion of the cylindrical part and the substantially central part of the cylindrical part in a longitudinal direction: (1) the slit is provided in such a manner that the longitudinal direction of the slit is substantially orthogonal to the waist-encircling direction; and (2) the ratio (W2/W1) of the width (W2) of the slit in the longitudinal direction to the width (W1) of the cylindrical part in a direction orthogonal to the waist-encircling direction is 0.70 to 1.00.

However, Gamboa teaches (Figs. 1-6) an article of apparel configured to afford back support to a wearer (Abstract) wherein a cylindrical part includes a slit (“slot opening 20”; para 21) at a substantially central part of the cylindrical part in a longitudinal direction (“along the middle of the lower back of the garment”; para 21) wherein a longitudinal direction of the slit is substantially orthogonal to the waist-encircling direction (Figs 3 and 5).  
	Although not expressly to scale, one of ordinary skill would interpret Figs. 3 and 5 of Gamba as teaching the ratio (W2/W1) of the width (W2) of the slit in the longitudinal direction to the width (W1) of the cylindrical part in a direction orthogonal to the waist-encircling direction is 0.70 to 1.00 insofar as one of ordinary skill would look to the dimensions of the slot opening 20 in relation to the apparent dashed stitch lines encircling the garment of the cylindrical part of Gamboa and construe such drawings as the slot being within the claimed range; moreover, one of ordinary skill would recognize from the intended purpose of the slot that it should be dimensioned to accommodate insertion of a back support band; one of ordinary skill would further look to Fig. 7 of Kasabo, which, while not expressly to scale, at least suggests that a width ratio would need to be in the range of 0.7 to 1.0 in order to accommodate insertion of a band dimensioned as drawn in Fig. 7.
Gamboa further teaches “As illustrated in FIG. 3, one end of the belt 12 can be inserted into the right side fabric panel 14 and then the other end of the belt 12 can be inserted into the left side fabric panel 16. The opening 20 facilitates the ease of inserting and removing the belt 12. Without such an opening, inserting and removing the belt 12 from the garment 10 could become overly burdensome” (para 21).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the bottom wear of Kasabo to comprise a slit at a substantially central part of the cylindrical part wherein a longitudinal direction of the slit is substantially orthogonal to the waist-encircling direction, as in Gamboa, and to arrive at a ratio (W2/W1) of the width (W2) of the slit in the longitudinal direction to the width (W1) of the cylindrical part in a direction orthogonal to the waist-encircling direction is 0.70 to 1.00, as appears to be the case in Gamboa, in order to facilitate the ease of inserting and removing a back support band, as taught by Gamboa (para 21).

Thus Kasabo in view of Gamboa teach all the claimed limitations except 
the slit is provided at the front portion of the cylindrical part.

However, Capelle teaches (Figs. 1-2) a lower body garment comprising a cylindrical part wherein the cylindrical part accommodates a “readily insertable and removable” (Abstract) band, wherein the band is inserted in a slit (“opening 12” (col. 4 lines 32-33)) on a front portion (“in the interior”; col. 4 line 33) of the cylindrical part; see also Figs. 1-2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the bottom wear of the modified Kasabo such that its slit is provided at the front portion of the cylindrical part, as in Capelle in order to arrive at the predicable result of having a easily insertable and removable band wherein, under ordinary use cases, said band is covered by continuous bottom wear cloth when worn and therefore not subject to undesirable and unexpected withdrawal of the band during use.  One would be motivated to dispose the slit in the front portion, rather than the back portion, insofar as Kasabo teaches the bottom wear is intended for use by occupational workers such as individuals handling heavy objects and medical workers; one would be motivated to adopt a modification that would secure the band while worn (via coverage of bottom wear cloth) and not permit involuntary band removal if the band were caught on an object behind the worker.

Regarding claim 2:
Kasaba in view of Gamboa and Capella teach the bottom wear according to claim 1.
Kasaba further teaches wherein the static friction coefficient of the inner surface of the rear portion of the cylindrical part of the bottom wear is 0.2 to 1.0 (para 51), and the stress at the front portion of the cylindrical part is 10 N/25 mm or less at 10% elongation of the cylindrical part in the width direction (para 46).

Regarding claim 3:
Kasaba in view of Gamboa and Capella teach the bottom wear according to claim 1.
Kasaba does not expressly teach wherein the static friction coefficient of the surface of a part of the front portion of the cylindrical part, which is far from a human body, is 0.2 to 1.0.
However, Kasaba at least teaches the invention will work with a wide range of static friction coefficient for the claimed surface: “even if the static friction coefficient of the surface of the cylindrical part front portion, which is far from the human body, and the waist portion protecting portion is low, the waist portion protecting portion of the protection band for lumbago is hardly slid with respect to the cylindrical part front portion because the cylindrical part front portion is pressed against the waist portion of the wearer by the waist portion protecting portion of the protection band for lumbago. …When the static friction coefficient of the surface of the cylindrical part front portion, which is far from the human body, and the waist portion protecting portion is high, the waist portion protecting portion of the protection band for lumbago more firmly adheres to the waist portion of the wearer, and therefore in this case, the waist portion protecting portion of the protection band for lumbago and the cylindrical part rear portion is easily slid relatively in the wearer's stature direction as the wearer makes a bending-and-stretching motion (paragraph 74).  Kasaba also teaches static friction coefficients for bottom wear material surfaces that span the claimed range (Tables 1-3).
Because Kasaba is concerned with sliding of the band with respect to the cylindrical part front portion and adherence between these surfaces of a bottom wear, the claimed range of static friction coefficient is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed range values, especially through the teaching of Kasaba, through routine experimentation in order to provide desired sliding and adherence of the band of the bottom wear. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kasaba such that a static friction coefficient of the surface of a part of the front portion of the cylindrical part, which is far from a human body, is 0.2 to 1.0 because the claimed range is merely an optimum or workable range and the coefficient of friction is expected to affect sliding and adherence of the band of compression of the bottom wear.

Regarding claim 4:
Kasaba in view of Gamboa and Capella teach the bottom wear according to claim 1.
Kasaba further teaches wherein the static friction coefficient of the surface of a part of the front portion of the cylindrical part, which is close to a human body, is 0.2 to 1.0 (paragraph 53).

Regarding claim 5:
Kasaba in view of Gamboa and Capella teach the bottom wear according to claim 1.
Kasaba further teaches wherein the cylindrical part includes a cloth of bottom wear and a planar material different from the cloth (see above treatment of claim 1), and the upper part and the lower part of the planar material are each continuously or intermittently connected to the cloth of bottom wear (paragraphs 28 and 30).

Regarding claim 6:
Kasaba in view of Gamboa and Capella teach the bottom wear according to claim 1.
Kasaba further teaches wherein the cylindrical part includes a planar material different from the cloth of bottom wear (see above treatment of claim 1), and the upper part and the lower part of the cylindrical part are each continuously or intermittently connected to the cloth of bottom wear (paragraphs 28 and 30).

Regarding claim 7:
Kasaba in view of Gamboa and Capella teach the bottom wear according to claim 1.
Kasaba further teaches wherein the planar material is a cloth (“planar material…fabric is preferable”; paragraph 47).

Regarding claim 8:
Kasaba in view of Gamboa and Capella teach the bottom wear according to claim 1.
Kasaba further teaches A bottom wear with a band (“protection band for lumbago 9”; para 26)  which includes the bottom wear set forth in claim 1, and a protection band for lumbago (“protection band for lumbago 9”; para 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Hewitt, US 5,402,539] teaches a pants with a back brace.
[Chun, US 8,171,573] teaches a waist support attachable to a functional clothing article.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732               
    
/KATHARINE G KANE/Primary Examiner, Art Unit 3732